               Case
                Case7:20-cv-01959-KMK
                     7:20-cv-01959-KMK Document 276 Filed
                                       Document 275  Filed08/02/21
                                                           08/04/21 Page
                                                                     Page1 1
                                                                           ofof
                                                                             11

                                                                            MEMO ENDORSED
      HUGH C.M. BRADY, EsQ.
                                                                                                     NEW YORK
                                                                                           1325 FRANKLIN AVE., SUITE 320
ADMITTED IN MASSACHUSETTS, NEW YORK
                                                                                               GARDEN CITY, NY 11530
& THE U.S. DISTRICT OF MASSACHUSETTS                                                               (347) 710-0050
     HBRADY@ SMITHBRINK.COM
                                           SMITH & BRJNK, P.C.                               HBRAD Y@SMITHBRINKCOM

                                                ATTORNEYS AT LAW
                                           A PROFESSIONAL CORPORATION
                                                 WWW.SMITIIBRJNK.COM

                                                     August 2, 2021
     VIAECFONLY
     The Honorable Kenneth M. Karas
     The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
     300 Quarropas St.
     White Plains, NY 10601-4150

     Re :    Allstate Ins. Co. et al. v. Spina et al.. C.A. No. 7:20-cv-01959
             Request for Adjournment of August 5, 2021 status conference
     Dear Judge Karas:

             My firm represents Allstate Insurance Company, Allstate Property & Casualty Insurance Company,
     Allstate Fire & Casualty Insurance Company, and Allstate Indemnity Company (collectively, "Allstate") in
     the above-referenced matter.

             In light of the Letter filed by the Government on July 27, 2021 (ECF No. 272), endorsed by the Court
     on July 28, 2021 (ECF No. 273), related to resolution of issues pertaining to retirement accounts, Allstate
     respectfully requests an adjournment of the August 5, 2021 status conference in this matter. The potential for
     the Government's allocation of the retirement plan for restitution of Effective Marketing' s retirement funds is
     a foundational issue as it applies to completion of this litigation.

              The only other outstanding matter in this litigation is the Order to Show Cause related to Default
     Judgement against Defendants, Catskill Medical Care, P.C. d/b/a Middletown Physical Therapy and Pain
     Management, Effective Marketing & Communications, LLC and Roswell Realty LLC. Allstate has been
     endeavoring to confer with Defendants, James Spina and JJMJ Realty Co., LLC, since last week. They have
     indicated they have no objection to a thirty (30) day adjournment of the status conference. Allstate requests
     the status conference be rescheduled to a date and time convenient for this Honorable Court. This is the first
     request to adjourn the August 5, 2021 conference. Thank you for your time and attention in this matter.

   G{4V\<W•
                              +•.; /,
                                                                        Respectfully Submitted,
                                                                        Counsel for Allstate

  ~(_o{t~ 1~                                    10) l     I 2./I        Isl Hugh C.M Brady, Esq.

 ~+ II :3o ,                                                            Hugh C.M. Brady, Esq.

                           ~ oJt-J,                                     Smith & Brink, P.C.
                                                                        1325 Franklin Ave, Suite 320
                                                                        Garden City, NY 11530
                                                                        (347) 710-0050
                                                                        hbrady@smithbrink.com
